Putnam Investments One Post Office Square Boston, MA 02109 September 4, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Investment Funds, (the Trust), (File No. 33-56339) (811-07237) Post-Effective Amendment No.93, to Registration Statement on Form N-1A, on behalf of its Putnam Mid Cap Value Fund and Putnam Capital Opportunities Fund series, (the Funds). Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No.93 to the Trusts Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on August 27, 2009. Comments or questions concerning this certificate may be directed to AnneMarie Duffy at 1-800-225-2465, ext. 14824. Very truly yours, Putnam Investment Funds /s/ Charles E. Porter By: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison cc: Ropes & Gray, LLP
